Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 5-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amendments to the claims made in applicant’s response mail date 1/25/2021 to correct errors in the claims have been considered and the claims have maintained their subject matter which overcomes the previously made rejections and the art of record.

Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety to claim 1:
a differential amplifier having first and second inputs and having an output, wherein the first input is coupled to the second terminal of the first compensation resistor, and the second input is coupled to the second terminal of the second compensation resistor and to a reference current terminal; a switch having a control terminal coupled to the output of the differential amplifier, and a switch output providing a sense current in response to voltages at the first and second inputs of the differential amplifier; and 
a current-to-voltage amplifier having;
a first current input coupled to the switch output;
a second current input coupled to a reference current source; 
an output providing a voltage indicative of the current through the shunt resistor, 
a first feedback resistor coupled between the first current input and the output; and 


Claims 5-13 and 15 would also be allowable for further limiting claim 1.

The following relevant art was found based on the updated search:
Taniguchi (2012/0212871) teaches the differential amplifier circuit 6 includes an operational amplifier 61 and resistors 62, 63, 64, and 65. The resistor 62 is connected between an output terminal and an inverting input terminal of the operational amplifier 61. A non-inverting input terminal of the operational amplifier 61 is connected to a circuit ground via the resistor 65. In addition, the inverting input terminal of the operational amplifier 61 is connected to the output terminal of the buffer 4 via the resistor 63, and the non-inverting input terminal of the operational amplifier 61 is connected to the output terminal of the buffer 5 via the resistor 64.
Boehm (2012/0283970) teaches compensation unit 160 is connected to temperature sensors of accumulator 110, of shunt resistor 114 (or of current sensor 114), and of signal preprocessing circuit 120 in order to ascertain additional temperature error components of the offset error and of the scaling error in the event of temperature increases. The temperature error components thus ascertained are combined with the offset error or with the scaling error, the error compensation being carried out based on the combined errors. In one alternative embodiment, the directly ascertained offset error and scaling error are initially compensated for, the associated temperature error components being taken into account in the compensation in a subsequent step or a preceding step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN R DICKINSON/
Examiner, Art Unit 2867                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867